By the Court.
The statute which confers upon the presidents of the boards of education of the various village and rural school districts of each county authority to elect a member of the county *27board of education each year, does not authorize the election of a member of such board for a term which does not begin until after the expiration of the term of office of such presidents. . The general rule of law, well established, which is recognized and applied in the case of State, ex rel. Morris, v. Sullivan, 81 Ohio St., 79, is applicable, and precludes the election of members of the county board of education, whose terms of office do not begin until the third Saturday of January,.by presidents of village and rural school districts of the county, whose own terms and power to appoint expire on the preceding first Monday of January. The election of each of the relators was therefore invalid and they are not entitled to the relief sought.

Writs denied.

Nichols, C. J., Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.